Citation Nr: 0111999	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel







INTRODUCTION

The veteran had active service from November 1943 until July 
1945.  This appeal comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied benefit sought on 
appeal.


FINDINGS  OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's prostatitis is currently asymptomatic; 
medical evidence reveals some irritative urinary symptoms due 
to benign prostatic hypertrophy, which are not medically 
related to the veteran's history of prostatitis.


CONCLUSION OF LAW

The criteria necessary for an increased (compensable) 
disability rating for prostatitis, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No.  106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a compensable rating for 
prostatitis, currently evaluated as noncompensable.  
Specifically, the veteran asserts that he is entitled to 
either a 10 or 20 percent disability evaluation based upon 
receiving medication and symptomatology of hesitancy, slow or 
weak stream or decreased force of stream, dribbling, burning, 
feeling of fullness, nighttime urination of 4-5 times per 
night, daytime urination of every 1-2 hours, and wearing 
absorbent pads which must be changed at least once per day.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,§ 3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
the RO obtained the veteran's service medical records and 
afforded the veteran a VA examination.  Upon denial of the 
claim, the veteran was sent a Statement of the Case that 
explained the reason for the denial and the evidence 
necessary to substantiate the claim.  The veteran was 
afforded the option of a personal hearing regarding his 
claim, but the veteran opted to decline such a hearing.  The 
Board is aware of no other relevant records that have not yet 
been associated with the veteran's claims file.  As such, the 
Board finds that the duty to assist has been satisfied, and 
this claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that the veteran was initially 
granted service connection for prostatitis in July 1957.  At 
that time, his prostatitis was rated as 10 percent disabling 
from June 1957 to June 1975, thereafter dropping to a 
noncompensable level.  Presently, the veteran's prostatitis 
is rated as noncompensable.

The pertinent evidence of record consists of a VA examination 
dated September 1999.  At that time, the veteran complained 
of nocturia of approximately four or five times per night, 
plus much dribbling and a discomfort in the region of the 
peroneum.  The veteran complained of urination during the day 
every one to two hours.  He complained of hesitation in his 
stream and a stream of smaller size than usual.  The veteran 
has never required catheterization or dilatation.  Physical 
examination revealed no phimosis, and the penis, testicles, 
epididymis, and spermatic cord were all found normal.  A 
digital exam revealed that the prostate size was normal or 
possibly slightly smaller than normal.  Also, the prostate 
was not found to be tender or boggy, and no fluid was 
expressed.  There was no fistula.  The testicles were normal 
in size and consistency, and no hernia was detected.  The 
examiner's impression was that the veteran had a history of 
prostatitis while in the military service, as well as a 
recurrence in the 1950's.  However, the examiner indicated 
that the current examination "did not reveal any 
abnormalities."  He stated that the veteran's present 
history "suggests that he has some irritative urinary 
symptoms due to benign prostatic hypertrophy."  The examiner 
also stated that "[t]his is not related to his previous 
history of prostatitis."

The veteran's VA Medical Center treatment records are 
gathered in the claims file.  These records date from 1987 to 
1999, and reveal treatment for a variety of problems.  
However, none of these records seem to relate to the 
veteran's prostatitis or to any of the symptoms of which he 
currently complains.

The RO rated the veteran's prostatitis as noncompensable 
pursuant to 38 C.F.R. § 4.115a and § 4.115b.  According to 
38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate gland 
injuries are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The criteria for 
voiding dysfunction are set forth in 38 C.F.R. § 4.115a.  A 
20 percent rating is assigned for voiding dysfunction that 
requires the wearing of absorbent materials, which must be 
changed less than two times per day.  Under the criteria for 
urinary tract infections, a 10 percent rating is assigned if 
there is evidence of long term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  

The veteran has submitted statements that very cogently 
dispute the rating decision of February 2000 which denied a 
compensable rating.  The veteran's statement endorses 
symptoms of dribbling, burning, a feeling of fullness, 
nighttime urination 4-5 times a night, daytime urination 
every one to two hours, and hesitancy in stream.  The veteran 
also cited an inaccuracy in the VA examiner's report that 
stated the veteran denied any incontinence or wearing pads.  
The veteran asserted he was never asked those questions.  The 
veteran wrote that he does experience incontinence and wears 
pads constantly.  The veteran reported these pads need to be 
changed at least once a day.  The veteran wrote that based 
upon his symptomatology, his disability should be assigned at 
least a 10 percent rating, if not 20 percent, due to his 
wearing pads which need to be changed less than twice a day.

The Board initially notes that the record is negative for any 
evidence that the veteran has required long term drug 
therapy, 1-2 hospitalizations per year, and/or intermittent 
intensive management.  As such, there is no basis for a 
compensable rating under the criteria for evaluating urinary 
tract infections.  See 38 C.F.R. § 4.11a.  Moreover, the 
Board does not dispute the veteran's statements that he wears 
absorbent pads, and that he experiences urination 
difficulties.  However, the September 1999 VA examination 
report specifically indicates that there were no abnormal 
findings with regard to the veteran's prostatitis.  Rather, 
the examiner indicated that the veteran's symptoms were 
caused by benign prostatic hypertrophy, which the examiner 
stated was not related to his history of prostatitis.  As the 
veteran's benign prostatic hypertrophy is not service-
connected, or caused by a service-connected disability, the 
veteran is not entitled to a compensable rating for 
symptomatology related to that disability.  Moreover, as 
there are no current symptoms attributable to the veteran's 
prostatitis, there is no basis for a compensable rating under 
38 C.F.R. § 4.115a.  For these reasons, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the appeal is denied.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
prostatitis, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 
noncompensable rating for prostatitis.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, but as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the claim, the rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The Board has also considered whether the veteran is entitled 
to an increased rating on an extra-schedular basis.  However, 
the Board concludes that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing that the veteran's 
prostatitis results in marked interference with gainful 
employment, or necessitates frequent periods of 
hospitalization so as to render impractical the application 
or the normal rating schedule standards.  Accordingly, the 
Bord finds that the criteria for submission for assignment of 
an extra-schedular rating pursuant to § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable rating for prostatitis, either on a schedular or 
extra-schedular basis, and the appeal is denied.



ORDER

The claim for entitlement to an increased (compensable) 
rating for prostatitis is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

